RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 22a0258p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                             ┐
 RYAN CLAYTON WILLIAMS; TRACIE HANNAH; CHERYL
                                                             │
 ROBINSON,
                                                             │
                            Plaintiffs-Appellants,            >        No. 22-1344
                                                             │
                                                             │
        v.                                                   │
                                                             │
 CITY OF DETROIT, MICHIGAN,                                  │
                                  Defendant-Appellee.        │
                                                             ┘

  Appeal from the United States District Court for the Eastern District of Michigan at Detroit.
                 No. 2:19-cv-12600—Terrence George Berg, District Judge.

                              Decided and Filed: December 2, 2022

             Before: SUTTON, Chief Judge; COLE and GRIFFIN, Circuit Judges.
                                 _________________

                                            COUNSEL

ON BRIEF: Ryan Clayton Williams, RYAN CLAYTON WILLIAMS & ASSOCIATES LAW,
Detroit, Michigan, in propria persona and for the other Appellants. Linda D. Fegins, CITY OF
DETROIT LAW DEPARTMENT, Detroit, Michigan, for Appellee.
                                      _________________

                                             OPINION
                                      _________________

       SUTTON, Chief Judge. The City of Detroit prohibits street vendors from selling their
goods within 300 feet of sports arenas or stadiums. After the completion of Little Caesar’s
Arena in 2017, the new home of the Red Wings and Pistons, Detroit refused to renew three
vendor licenses for locations that fell within the 300-foot exclusion zone. The displaced vendors
sued, insisting that the City’s actions violated their rights under the U.S. Constitution’s Due
Process Clause. The district court granted summary judgment to Detroit. We affirm.
 No. 22-1344                Williams, et al. v. City of Detroit, Mich.                       Page 2


                                                   I.

       Since 2017, the Red Wings and Pistons have played home games at Little Caesar’s Arena
in Detroit. On game days, thousands of fans traverse the sidewalks to and from the Arena. An
alert fan, or at least a hungry fan, might notice that street vendors do not operate within 300 feet
of the Arena—or any other sports stadium in Detroit.

       That is by design.       Like many cities, Detroit regulates street vending, particularly
stationary vendors with carts or stands. Detroit Code § 34-1-1. The City determines what
vendors may sell, how they may sell their goods, and, most relevant for today, where vendors
may sell those goods. Id. §§ 34-1-8, 34-1-9, 34-1-11, 34-1-12. Vendors may not sell products
on median strips, on sidewalks narrower than twelve feet, or to drivers and passengers of cars at
stop lights. Id. §§ 34-1-10, 34-1-5(k). If vendors sell food, they must do so within 300 feet of
“an approved and readily available” restroom. Id. § 34-1-14(g). Vendors may not be located
within 200 feet of a school or 300 feet of a sports arena or stadium absent written approval by the
arena or stadium. Id. § 34-1-9. The City may exclude vendors from other areas if street vending
would lead to traffic congestion, dangers to public safety, or harms to surrounding businesses or
properties. Id. § 34-1-5(t)–(u).

       Vendors also must have a license to sell their goods. Id. § 34-1-21. An applicant must
pay a fee, describe the goods he intends to sell, and identify “the specific location” where he
wants to operate. Id. §§ 34-1-23, 34-1-22(a)(8). Requests are limited to “approved location[s].”
Id. § 34-1-34(e); see also id. §§ 34-1-4, 34-1-5(g). If granted, a license lasts for a year. Id. § 34-
1-34(a). To continue operating for the next year, a vendor must submit a new application and
fee. Id. §§ 34-1-34(c), 34-1-23(d). The City “may deny a new or renewal application” for
numerous reasons, id. § 28-1-16, and it may suspend a license if the vendor presents a threat to
public safety or violates a rule, id. § 34-1-35.

       Ryan Williams, Tracie Hannah, and Cheryl Robinson know all of this through first-hand
experiences. They have operated as street vendors in Detroit since 2008. For most of that time,
they peddled their goods and wares from the same locations near downtown. That changed in
2015 when construction of Little Caesar’s Arena shut down the area for nearly three years. What
 No. 22-1344                Williams, et al. v. City of Detroit, Mich.                     Page 3


started as a brief change became a continuous one. When the Arena opened in September of
2017, Detroit refused to issue licenses to Williams, Hannah, or Robinson in their accustomed
places because they were all within 300 feet of the Arena. Detroit applied the same standard to
other vendors.

          While their prior locations in the same downtown area made them competitors of sorts,
they united in opposing the City’s licensing regime. Together, the three vendors sued Detroit,
claiming that the City violated their due process and equal protection rights by refusing to renew
their licenses for their former locations. The district court granted summary judgment to Detroit.
The trio of vendors appeals, focusing their argument on the claim that Detroit irrationally
deprived them of a property interest protected under the Fourteenth Amendment’s Due Process
Clause.

                                                  II.

          No State, the Fourteenth Amendment says, shall “deprive any person of life, liberty, or
property, without due process of law.” U.S. Const. amend. XIV, § 1. Under the guarantee, some
form of process, sometimes elemental, sometimes formal, must precede any governmental
deprivation of a person’s property. That much is plain. But there is more to it than that. No
matter the extent of the process a State provides, a State also may not deprive a person of
property if the substance of its decision is arbitrary or irrational. See Zinermon v. Burch, 494
U.S. 113, 125 (1990); Johnson v. City of Saginaw, 980 F.3d 497, 513 (6th Cir. 2020). To lodge
this distinct claim, the one the vendors raise here, a plaintiff must establish (1) that it has a
constitutionally protected property interest and (2) that the State arbitrarily or irrationally
undercut that interest. See EJS Props., LLC v. City of Toledo, 698 F.3d 845, 855 (6th Cir. 2012).

                                                  A.

          Property interest. There is no such thing as “property” without law. The law that usually
creates the property protected by due process is state law, not federal law. Town of Castle Rock
v. Gonzales, 545 U.S. 748, 756 (2005). The U.S. Constitution does not create property interests.
Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972). To warrant protection, the state law must
create a legitimate entitlement to a benefit or a justifiable expectation of receiving it. Id.; EJS
 No. 22-1344               Williams, et al. v. City of Detroit, Mich.                       Page 4


Props., 698 F.3d at 856–57. A State’s decision to offer benefits or licenses does not create a
property interest “if government officials may grant or deny it in their discretion.” Gonzales,
545 U.S. at 756.

       The Detroit Code does not create a property interest in a vendor’s license. The Code
never says that applicants will receive licenses for the places they choose. It instead requires that
they apply “for an approved location,” Detroit Code § 34-1-34(e), and warns that the City may
“terminate[] or eliminate[]” a vendor location, id. § 34-1-34(f); see also id. § 34-1-5(t)–(u). At
no point does the Code offer any assurances, much less a guarantee, that applicants will receive a
license. The City, to the contrary, retains discretion to deny or suspend licenses to prevent a
violation of the rules or to protect public safety. Id. § 34-1-35. “The law is clear that a party
cannot have a property interest in a discretionary benefit.” EJS Props., 698 F.3d at 857.

       On this legislative record, the three vendors lack a cognizable path to victory. Detroit did
not have any obligation to renew the three licenses, even if the vendors had met the minimum
requirements. That discretion by itself suffices to defeat the claims. See Gonzales, 545 U.S. at
756. More than that, more to the most conspicuous flaw in their claim, the three vendors did not
meet the City’s requirements anyway. The proposed locations for each license fell within 300
feet of the Arena. Without consent from the Arena—consent the vendors here do not claim they
have—the Code makes that unlawful. Detroit Code § 34-1-9(b). Because such a license would
violate the City’s Code, the three vendors did not have a legitimate entitlement to it. Any other
assumption about the license has its source in the vendors’ internal expectations, not the realities
of state law. To be legitimate, a property interest must be grounded in objective state law, not
the unilateral expectations of the individual. See Roth, 408 U.S. at 577.

       The three vendors counter that they successfully renewed the license for several years
and had every reason to expect the City to renew it again. But renewals in the past do not justify
expectations of renewal in the future—or, as we have put it, getting a license before does not
justify “assuming that [the license] would be issued again.”            Triomphe Invs. v. City of
Northwood, 49 F.3d 198, 203 (6th Cir. 1995). Detroit required that the vendors submit a new
application every year, and each application gave Detroit renewed discretion to reject their
 No. 22-1344               Williams, et al. v. City of Detroit, Mich.                      Page 5


request—in this instance because they sought a license for a forbidden location. See Detroit
Code § 34-1-34(c).

         Does it not matter, the vendors push back, that they held a license for the same location
for many years? Not in the way they hope. The reality that a vendor grows accustomed to one
spot does not give him a special entitlement to that location, change the City’s discretion when it
reviews his request, or alter the City’s right to enforce its ordinances. The vendors must submit a
new application every year, and each time it must be “for an approved location.” Id. § 34-1-
34(e). With the building of the new Arena, the vendors’ prior locations no longer counted as
approved locations. Having “made no promises of approval,” the City did not create a property
interest in a vendor’s license at a particular location. Triomphe Invs., 49 F.3d at 203.

         The vendors’ history of obtaining licenses, for what it’s worth, is worth something.
When the City eliminates a vending location, a displaced vendor receives “first preference” for
other available spots. Detroit Code § 34-1-34(f). That offer is not an empty one. Robinson and
Hannah applied for and received licenses for other locations.

                                                 B.

         Arbitrary or irrational. The absence of a protected property interest is not the only
impediment to this claim. Even a protected property interest would not suffice to defeat the
City’s licensing decision. To prevail, the vendors must also show that Detroit acted irrationally.
See Pearson v. City of Grand Blanc, 961 F.2d 1211, 1221 (6th Cir. 1992). That showing is a
demanding one. Not only must a State or locality act without a legitimate reason, but it also
must act without a conceivable one. Williamson v. Lee Optical, 348 U.S. 483, 487–88 (1955);
FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 315 (1993). Federal courts tread lightly in
reviewing such claims because we presume that States and municipalities weigh competing
interests with reason, local expertise, and ballot-box accountability. See Collins v. City of
Harker Heights, 503 U.S. 115, 128 (1992); Tiwari v. Friedlander, 26 F.4th 355, 361–62 (6th Cir.
2022).

         Detroit had a rational reason for denying these vendor applications. Start with Detroit’s
interest in preventing congestion on its sidewalks. On game days, a Red Wings or Pistons game
 No. 22-1344               Williams, et al. v. City of Detroit, Mich.                      Page 6


may draw as many as 20,000 fans to the sidewalks surrounding the Arena. The sidewalks within
300 feet of the Arena “are particularly prone to congestion” because they are narrow: only six-to-
eight feet wide in many places. R.28-2 at 6. Adding stationary vendors with carts to the mix
could turn these sidewalks into corked bottlenecks. Seeking to avoid this congestion is rational,
as is denying a vendor’s license for the same sidewalks.

       Detroit offers other explanations for this approach, such as ensuring sidewalk safety,
eliminating blight and litter, and protecting arena operators from competition. While these too
may be adequate, the rationality of preventing congestion makes them needless add-ons.

       The three vendors claim that one of these alternatives—protecting the vendors within the
Arena from competition by vendors near the Arena—is illegitimate. Even if we grant the
premise, it does not alter Detroit’s other legitimate reasons for creating and enforcing the 300-
foot restriction. See Tiwari, 26 F.4th at 368. It remains the case that preventing congested
sidewalks is a legitimate goal. And it remains the case that a 300-foot buffer zone around arenas
is a rational way to advance it.

       The vendors’ case citations do not alter this conclusion. Two of them say only that States
tread on Congress’s turf when they burden interstate commerce to favor in-state interests. See
City of Philadelphia v. New Jersey, 437 U.S. 617, 624 (1978); H.P. Hood & Sons, Inc. v. Du
Mond, 336 U.S. 525, 526, 531–32 (1949).           But the vendors have not brought a dormant
commerce clause claim. The third case says that a State may not impair a private contract unless
it does so for a public purpose. See Energy Rsrvs. Grp., Inc. v. Kan. Power & Light Co., 459
U.S. 400, 411–12 (1983). But the vendors do not claim that the City impaired any existing
contract when it denied their license applications.

       The vendors add that banning all stationary vending within 300 feet of every sports arena
is arbitrary because it is not tailored to local traffic or geography. In some settings, they
continue, ten feet may be adequate; in others, a thousand feet would be necessary. Perhaps so.
But adopting a general rule over a particularized one is not irrational. Governments by necessity
must regulate in some areas with general rules, in some areas with more refined rules, and in still
more areas with general or specific rules that come with dispensations. So long as each rule and
 No. 22-1344              Williams, et al. v. City of Detroit, Mich.                     Page 7


dispensation has a conceivable explanation that is rational and that does not violate other
guarantees of the U.S. Constitution, that is the end of the matter in this area. The Constitution
does not compel “mathematical exactitude” in local licensing regimes. City of New Orleans v.
Dukes, 427 U.S. 297, 303 (1976). “It is enough that” congestion outside of sports arenas is “an
evil at hand for correction, and that it might be thought that” a 300-foot exclusion zone is “a
rational way to correct it.” Lee Optical, 348 U.S. at 488.

       We affirm.